                                                                                   Case 2:20-cv-00689-APG-EJY Document 32 Filed 09/15/20 Page 1 of 2


                                                                               1   JEFFREY GRONICH, ATTORNEY AT LAW, P.C.
                                                                                   Jeffrey Gronich, Esq. (#13136)
                                                                               2   1810 E. Sahara Ave.
                                                                                   Suite 109
                                                                               3   Las Vegas, Nevada 89104
                                                                                   Tel: (702) 430-6896
                                                                               4   Fax: (702) 369-1290
                                                                                   jgronich@gronichlaw.com
                                                                               5   Attorneys for Defendants
                                                                                   NEUBLOC, LLC; AVIE HOLDINGS, LLC;
                                                                               6   TEQSPRING, INC; TEQNIKSOFT, LLC;
                                                                                   & TRIBUTARY PUBLISHING INC.
                                                                               7
                                                                                                             UNITED STATES DISTRICT COURT
                                                                               8
                                                                                                                   DISTRICT OF NEVADA
                                                                               9
                                                                                     KRISTINE D’ARIENZO, an individual;
Jeffrey Gronich, Attorney at Law, P.C.




                                                                              10                                                         Case No. 2:20-cv-00689-APG-EJY
                                                                                                     Plaintiff,
                                                                              11     vs.
                                         (702) 430-6896 FAX: (702) 369-1290




                                                                                                                                         JOINT STIPULATION AND ORDER
                                             1810 E. Sahara Ave., Suite 109




                                                                              12     NEUBLOC, LLC, a California limited                  TO DISMISS ENTIRE ACTION
                                               Las Vegas, Nevada 89104




                                                                                     liability company; AVIE HOLDINGS, LLC,              WITH PREJUDICE
                                                                              13     a Nevada limited liability company;
                                                                                     TEQSPRING, INC., a Nevada corporation;
                                                                              14     TEQNIKSOFT, LLC, a Nevada limited
                                                                                     liability      company;         TRIBUTARY
                                                                              15     PUBLISHING INC., a Delaware corporation;
                                                                                     DOES 1-10 business entities, forms unknowns;
                                                                              16     DOES 11-20, individuals; and DOES 21-30,
                                                                                     inclusive,
                                                                              17
                                                                                                    Defendants.
                                                                              18     ___________________________________
                                                                                     NEUBLOC, LLC, a California limited
                                                                              19     liability company; and TRIBUTARY
                                                                                     PUBLISHING       INC,    a  Delaware
                                                                              20     corporation;

                                                                              21                     Counter-Plaintiffs,
                                                                                     vs.
                                                                              22
                                                                                     KRISTINE D’ARIENZO, an individual;
                                                                              23
                                                                                                     Counter-Defendant,
                                                                              24

                                                                              25                                           Page 1 of 2
                                                                                   Case 2:20-cv-00689-APG-EJY Document 32 Filed 09/15/20 Page 2 of 2


                                                                               1          Plaintiff / Counter-Defendant, KRISTINE D’ARIENZO, and Defendants / Counter-Plaintiffs

                                                                               2   NEUBLOC, LLC, a California limited liability company; AVIE HOLDINGS, LLC, a Nevada

                                                                               3   limited liability company; TEQSPRING, INC., a Nevada corporation; TEQNIKSOFT, LLC, a

                                                                               4   Nevada limited liability company; TRIBUTARY PUBLISHING INC., by and through their

                                                                               5   respective counsel of record, hereby stipulate and respectfully request an order dismissing the entire

                                                                               6   action with prejudice.

                                                                               7          Each Party shall bear its own costs and fees

                                                                               8
                                                                                                     14th 2020
                                                                                   Dated: September ______,                              Dated: September 14, 2020
                                                                               9

                                                                                   By:     _/s/ Jeffrey Gronich, Esq.___                 By:    ____________________________
Jeffrey Gronich, Attorney at Law, P.C.




                                                                              10
                                                                                   Jeffrey Gronich, Esq. (#13136)                        Alexander M.P. Perry, Esq. (#14749)
                                                                              11   Jeffrey Gronich, Attorney at Law, P.C.                Champion Law Firm PLLC
                                                                                   1810 E. Sahara Ave, Suite 109                         8965 S. Eastern Ave., Suite 120-I
                                         (702) 430-6896 FAX: (702) 369-1290
                                             1810 E. Sahara Ave., Suite 109




                                                                              12   Las Vegas, NV 89104                                   Las Vegas, NV 89123
                                               Las Vegas, Nevada 89104




                                                                              13   Attorneys for Defendants / Counter-Plaintiffs         Attorneys for Plaintiff / Counter-Defendants

                                                                              14

                                                                              15                                                 IT IS SO ORDERED

                                                                              16                                                 Dated this 15th         September 2020
                                                                                                                                            ____ day of ___________,

                                                                              17
                                                                                                                                 __________________________________________
                                                                              18                                                 UNITED STATES DISTRICT JUDGE

                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25                                               Page 2 of 2
